Title: To Thomas Jefferson from Gautier, 8 July 1788
From: Gautier, Jean Antoine
To: Jefferson, Thomas


          
            ce Mardi 8 Juillet
          
          Mr. Gautier prie Monsieur Jefferson d’agréer ses Obéissances et a l’honneur de lui envoyer le Catalogue des Classiques de Deux Ponts; avec les prix à Strasbourg. Les Negocians qui le lui envoyent  lui font espérer la même remise qu’aux libraires, savoir 25 pC., soit ¼ du prix. La collection des Latins, sera bientot complette, celle des Grecs sera continuée, et après Thucydides on donnera Pausanias, Xenophon, Aristote &c. Le prix du transport p[our] Paris est d’environ 8 à 10 livres par Cent pesant.
        